DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the application NO20171747 filed on 11/03/2017 has been provided.

Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15 should read “wherein the sensor control device (30) is provided with one or more of means and software for locating the position of the damage based on information from the acoustic sensors (22) from the several sensor devices (10).” Because the limitation “one or more acoustic sensor (22)” and “multiple sensor devices (10)” are introduced in claim 11, line 3 – 5.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

As per claim 11,
Line 6 – 8, “(b) a sensor control device (30) provided with one or more of means and software for performing coarse pre-filtering of sensor data, and a communication device (40)”
Line 9 – 12, “(c) a data acquisition unit (80) having a local communication module (81) for communication with the sensor devices (10) and an external communication module (82) for communication with an external cloud-based or local server (200),”
Line 14 – 18, “the sensor control device (30) is provided with one or more of means and software for comparing measurements of the one or more acoustic sensors (22) of the sensor module (20) with the stored acoustic signatures in the database to detect damages to the body (110) of the vehicle (100).”
Claim 15, “wherein the sensor control device (30) is provided with one or more of means and software for locating the position of the damage based on information from acoustic sensors (22) from several sensor devices (10).”
Claim 16, “a data processing device (300) having a data extraction module (301) for extracting sensor data from the external cloud or local server (200), and further including one or more of means and software (302) for digital filtering and machine learning of the extracted sensor data, and a storage module (303) for storing processed data to the external cloud-based or local server (200).”
Claim 17, “an operational device (400) having a data extraction module (401) for extracting sensor data and processed data from the data processing device (300), wherein the operational device (400) further comprises a presentation module (402) provided with one or more of means and software for presentation of relevant information, and report modules (403a, 403b) for distributing information to relevant receiver platforms (405, 406, 407).”
Claim 18, “the sensor control device (30) includes one or more of means and software for filtering transient noise from a power supply (130) of a vehicle, and storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25).”
Claim 20, “the data processing device (300) with one or more of means and software (302) for machine learning is arranged to process the extracted sensor data to find patterns, trends and relationships.”
Claim 22, “a data processing device (300) having a data extraction module (301) for extracting sensor data from the external cloud or local server (200), and further including one or more of means and software (302) for digital filtering and machine learning of the extracted sensor data, and a storage module (303) for storing processed data to the external cloud-based or local server (200).”
Claim 23, “a data processing device (300) having a data extraction module (301) for extracting sensor data from the external cloud or local server (200), and further including one or more of means and software (302) for digital filtering and machine learning of the extracted sensor data, and a storage module (303) for storing processed data to the external cloud-based or local server (200).”
Claim 24, “the sensor control device (30) includes one or more of means and software for filtering transient noise from a power supply (130) of a vehicle, and storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25).”
Claim 25, “the sensor control device (30) includes one or more of means and software for filtering transient noise from a power supply (130) of a vehicle, and storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25).”
Claim 26, “the sensor control device (30) includes one or more of means and software for filtering transient noise from a power supply (130) of a vehicle, and storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25).”
Claim 27, “the sensor control device (30) includes one or more of means and software for filtering transient noise from a power supply (130) of a vehicle, and -7-Application No. Not yet assigned Amendment Dated: April 30, 2020 Attorney Docket No.: CURO/203/PC/USstoring power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25).”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “data processing device (300)” and the “operational device (400)” are described as being arranged in a computer, tablet or similar to form an operation and maintenance centre. (Specification, [Par.0050], “The data processing device and operational device can according to a further embodiment be arranged on a computer, tablet or similar to form an operation and maintenance centre, or in other words a central administrative system.”)


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 – 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claims recite “one or more mean” and “modules” to perform functions without further specifying, neither in the claims nor specification, structure that the “one or more mean” and “modules” detain in order to operate their ordinary capacity.

As per claim 11,
Line 6 – 8, “(b) a sensor control device (30) provided with one or more of means and software for performing coarse pre-filtering of sensor data, and a communication device (40)” without providing of written description or drawing of their corresponding structure.
Line 9 – 12, “(c) a data acquisition unit (80) having a local communication module (81) for communication with the sensor devices (10) and an external communication module (82) for communication with an external cloud-based or local server (200),” without providing of written description or drawing of their corresponding structure.
Line 14 – 18, “the sensor control device (30) is provided with one or more of means and software for comparing measurements of the one or more acoustic sensors (22) of the sensor module (20) with the stored acoustic signatures in the database to detect damages to the body (110) of the vehicle (100).” without providing of written description or drawing of their corresponding structure.
Claim 15, “wherein the sensor control device (30) is provided with one or more of means and software for locating the position of the damage based on information from acoustic sensors (22) from several sensor devices (10).” without providing of written description or drawing of their corresponding structure.
Claim 18, “the sensor control device (30) includes one or more of means and software for filtering transient noise from a power supply (130) of a vehicle, and storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25).” without providing of written description or drawing of their corresponding structure.
Claim 24, “the sensor control device (30) includes one or more of means and software for filtering transient noise from a power supply (130) of a vehicle, and storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25).” without providing of written description or drawing of their corresponding structure.
Claim 25, “the sensor control device (30) includes one or more of means and software for filtering transient noise from a power supply (130) of a vehicle, and storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25).” without providing of written description or drawing of their corresponding structure.
Claim 26, “the sensor control device (30) includes one or more of means and software for filtering transient noise from a power supply (130) of a vehicle, and storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25).” without providing of written description or drawing of their corresponding structure.
Claim 27, “the sensor control device (30) includes one or more of means and software for filtering transient noise from a power supply (130) of a vehicle, and -7-Application No. Not yet assigned Amendment Dated: April 30, 2020 Attorney Docket No.: CURO/203/PC/USstoring power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25).” without providing of written description or drawing of their corresponding structure.
Claims 12 – 14, 16 – 17, 19 – 23, 28 – 30 are dependent on claim 11 and do not cure the deficiencies thereof, therefore claims 12 – 14, 16 – 17, 19 – 23, 28 - 30 are rejected for the same reason as claim 11 above.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a sensor control device (30) provided with one or more of means” in claims 11, 15, 18, 24 – 27; “a data acquisition unit (80) having a local communication module (81)”, “an external communication module (82)” in claim 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
As per claim 11,
Line 6 – 8, “(b) a sensor control device (30) provided with one or more of means and software for performing coarse pre-filtering of sensor data, and a communication device (40)” 
Line 9 – 12, “(c) a data acquisition unit (80) having a local communication module (81) for communication with the sensor devices (10) and an external communication module (82) for communication with an external cloud-based or local server (200),” 
Line 14 – 18, “the sensor control device (30) is provided with one or more of means and software for comparing measurements of the one or more acoustic sensors (22) of the sensor module (20) with the stored acoustic signatures in the database to detect damages to the body (110) of the vehicle (100).” 
Claim 15, “wherein the sensor control device (30) is provided with one or more of means and software for locating the position of the damage based on information from acoustic sensors (22) from several sensor devices (10).”
Claim 18, “the sensor control device (30) includes one or more of means and software for filtering transient noise from a power supply (130) of a vehicle, and storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25).”
Claim 24, “the sensor control device (30) includes one or more of means and software for filtering transient noise from a power supply (130) of a vehicle, and storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25).” 
Claim 25, “the sensor control device (30) includes one or more of means and software for filtering transient noise from a power supply (130) of a vehicle, and storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25).” 
Claim 26, “the sensor control device (30) includes one or more of means and software for filtering transient noise from a power supply (130) of a vehicle, and storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25).” 
Claim 27, “the sensor control device (30) includes one or more of means and software for filtering transient noise from a power supply (130) of a vehicle, and -7-Application No. Not yet assigned Amendment Dated: April 30, 2020 Attorney Docket No.: CURO/203/PC/USstoring power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25).” 

Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 12 – 14, 16 – 17, 19 – 23, 28 – 30 are dependent on claim 11 and do not cure the deficiencies thereof, therefore claims 12 – 14, 16 – 17, 19 – 23, 28 - 30 are rejected for the same reason as claim 11 above.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 16, 22, 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a data processing device (300) having a data extraction module (301) for extracting sensor data from the external cloud or local server (200), and further including one or more of means and software (302) for digital filtering and machine learning of the extracted sensor data, and a storage module (303) for storing processed data to the external cloud-based or local server (200).” A transmission of sensor data from the vehicle to the external cloud or local sever has not been recited in claim 11. It is unclear about origin of the sensor data from the external cloud or local server that will be extracted by the data processing device (300).
Claims 22 and 23 recite a similar limitation as the limitation of claim 16. Therefore, claims 22 and 23 are rejected for the same reason as described in claim 16 above.
Claims 17, 20, 27 are dependent on claim 16 and do not cure the deficiencies thereof, therefore claims 17, 20, 27 are rejected for the same reason as claim 16 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 11 – 13, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trett0 Olsen Helge (English Translation of WO 2017135825 A1; hereafter Trett0).
Regarding to claim 11, Trett0 teaches A system for detecting damages to a body (110) of a vehicle (100), the system comprising 
	(a) multiple sensor devices (10) arranged in connection with an exterior surface of the vehicle body (110), each of the sensor devices (10) comprising a sensor module (20) provided with one or more acoustic sensor (22), (page 3, line 15 – 24, highlighted, “The invention comprises a sensor device comprising at least one sensor that may be arranged inside the chassis part where it is intended to detect and report any damage detected on the chassis part. If there are more areas necessary to be covered, there may be installed more than one sensor devices. The sensitivity of the sensor device, which comprise detections means for detecting damage caused by impacts that creates vibration and/or soundwaves transferred on the surface of or inside the chassis, may be configured to ignore sound and vibration originating from normal operation of the vehicle. The sensitivity level may be customized for specific vehicle type, or even individual vehicle, and for the specific location of the vehicle the sensor device is arrange. The detection means comprised in the sensor device, comprise one or more sensors of type: piezoelectric sensor, an accelerometer, gyroscope, shock detector or equivalent.”) and 
	(b) a sensor control device (30) provided with one or more of means and software for performing coarse pre-filtering of sensor data, and a communication device (40), (page 3, line 18 – 31, highlighted, “detecting damage caused by impacts that creates vibration and/or soundwaves transferred on the surface of or inside the chassis, may be configured to ignore sound and vibration originating from normal operation of the vehicle. The sensitivity level may be customized for specific vehicle type, or even individual vehicle, and for the specific location of the vehicle the sensor device is arrange. The detection means comprised in the sensor device, comprise one or more sensors of type: piezoelectric sensor, an accelerometer, gyroscope, shock detector or equivalent. When an incident is detected the sensor device will communicate the incident to a central unit or other unit in the vehicle that may process the information of the detected incident and/or optionally transfer the processed information or incident information together with metadata to a remote server” this is interpreted as the sensor devices could pre-filtering the collected vibration data to distinguish and ignore sound vibration originating from normal operation of the vehicle.)
	(c) a data acquisition unit (80) having a local communication module (81) for communication with the sensor devices (10) and an external communication module (82) for communication with an external cloud-based or local server (200), (page 3, line 24 – 33, highlighted, “When an incident is detected the sensor device will communicate the incident to a central unit or other unit in the vehicle that may process the information of the detected incident and/or optionally transfer the processed information or incident information together with metadata to a remote server. Metadata may comprise sensor device identification, timestamp, other sensor data such as temperature, humidity, battery level, SW version and other. A central unit processing module may comprise processing module for evaluation of incident, and classification of the same. Classification criteria may be pre-set in manufacturing or distribution phase, or dynamically changed on installation or during operation. Modification of classification criteria during operation may be performed from a remotely connected server.” This is interpreted as the sensor device could communicate sensor data to a central unit or other unit in the vehicle via a local communication unit, and the sensor data could also can be communicated to a remove server via an external communication module.) wherein 
the sensor control device (30) is provided with a database containing acoustic signatures of body damages and the sensor control device (30) is provided with one or more of means and software for comparing measurements of the one or more acoustic sensors (22) of the sensor module (20) with the stored acoustic signatures in the database to detect damages to the body (110) of the vehicle (100). (page 5, line 31 – 42, highlighted, “a sensor device 1 comprising a sensor is shown, comprising a Piezoelectric sensor 4 inside the chassis. The sensor 4 may comprise any sensor type able to detect vibrations and/or noise frequencies, even light detectors, temperature detectors, gyro, electrical power detector, inductance detectors, capacitance detectors or other in combination with proper algorithm calculating resources for analyzing sensor output may be used. The sensor 4 may be any combination of one or more of the sensor types mentioned. In the sensor device 1, the sensor 4 is further connected to a CPU unit, in the figure a low power CPU is mentioned, but any CPU may be used, only limited by the power requirements and power resources necessary for operation and producing the sensor device output. Typically the sensor device will wake up when occurrence of an incident and detection of a disturbance level above or equal to a preset level and/or a pattern similar to a preset pattern, pattern criteria, or to a pattern in a set of preset patterns, pattern criteria. The CPU unit may process sensor output from one or more sensors.”; [page 9, line 13 – 24, highlighted], “A second device embodiment of sensor device (1) according to the first device embodiment, wherein the at least one sensor (4) is one of or a combination of piezo electric sensor, vibrations and/or noise sensor, light detectors, temperature detector, gyro, electrical power detector, inductance detector, capacitance detector. A third device embodiment of sensor device (1) according to any of the first or second device embodiment, wherein the at least one sensor (4) is mounted on a resilient part of a PCB unit. A fourth device embodiment of sensor device (1) according to any of the first to third device embodiment, wherein the CPU module further comprising a set of configurable behavior pattern criteria. A fifth device embodiment of sensor device (1) according to any of the first to fourth device embodiment, wherein the CPU module comprise a comparison module, the comparison module being able to analyze the behavior pattern detected by the sensor (1).” This is interpreted as the sensor device could detect an incident or damage to body of the vehicle by comparing disturbance level, based on data collected from vibration sensors, with a preset pattern, pattern criteria. The “preset pattern, pattern criteria” reads on the “stored acoustic signature”)

Regarding to claim 12, Trett0 teaches the system of claim 11.
Trett0 further teaches wherein the data acquisition unit (80) is provided with a global positioning system (83). (page 9, line 39 – 41, highlighted, “An eleventh device embodiment of sensor device (1) according to any of the first to tenth device embodiment, further comprising a GPS module for defining the global position of each occurrence of a behavior pattern matching a preset pattern criteria.”)

Regarding to claim 13, Trett0 teaches the system of claim 11.
Trett0 further teaches wherein the sensor module (20) comprises one or more from the group consisting of: a vibration sensor (21), compass sensor or gyroscope (23); temperature sensor (24); and detection sensor (25) for one or more of smoke and fire. (page 3, line 22 – 24, highlighted, “The detection means comprised in the sensor device, comprise one or more sensors of type: piezoelectric sensor, an accelerometer, gyroscope, shock detector or equivalent.”)

Regarding to claim 19, Trett0 teaches the system of claim 11.
Trett0 further teaches wherein the sensor device (10) comprises at least one energy storage unit (60) and at least one energy harvester (70) providing power to charge the at least one energy storage unit (60) powering the sensor device (10). ([Page 4, line 1 – 6, highlighted], “The sensor device may be in a form that is easy to retrofit, or they may even be preinstalled in chassis part from vendor before vehicle assembly. Several options for powering the sensor device may be provided by the invention, although it is foreseen that energy is provided by a preinstalled long life battery. The fact that there is required very little energy for standby operation, the sensor device may operate for years without the need for battery replacement, typically 3 - 5 years. It is also possible to combine battery operation with passive circuits being powered by the signals received from a central unit. A combination of battery, signal power and external power supply may be used as sole power source or in any combination.” This is interpreted as the sensor control device could charge the battery via a passive circuit being powered by the signal received from a central unit, thereby continuously powering associated sensors. The “battery” reads on the “energy storage unit” and the “passive circuit” reads on “energy harvester”)

Regarding to claim 28, Trett0 teaches the system of claim 13.
Trett0 further teaches wherein the sensor device (10) comprises at least one energy storage unit (60) and at least one energy harvester (70) providing power to charge the at least one energy storage unit (60) powering the sensor device (10). ([Page 4, line 1 – 6, highlighted], “The sensor device may be in a form that is easy to retrofit, or they may even be preinstalled in chassis part from vendor before vehicle assembly. Several options for powering the sensor device may be provided by the invention, although it is foreseen that energy is provided by a preinstalled long life battery. The fact that there is required very little energy for standby operation, the sensor device may operate for years without the need for battery replacement, typically 3 - 5 years. It is also possible to combine battery operation with passive circuits being powered by the signals received from a central unit. A combination of battery, signal power and external power supply may be used as sole power source or in any combination.” This is interpreted as the sensor control device could charge the battery via a passive circuit being powered by the signal received from a central unit, thereby continuously powering associated sensors. The “battery” reads on the “energy storage unit” and the “passive circuit” reads on “energy harvester”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 21, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Trett0 Olsen Helge (English Translation of WO 2017135825 A1; hereafter Trett0) in view of McCollum, John (Publication No. US 20150306928 A1; hereafter McCollum).
Regarding to claim 14, Trett0 teaches the system of claim 11.
Trett0 teaches to have sensors to be arranged inside chassis parts to detect any impact on the chassis parts as described in claim 11 above, but does not explicitly disclose wherein the sensor devices (10) are integrated in connection with side marker lights (120) of the vehicle (100).
	
	However, McCollum teaches wherein the sensor devices (10) are integrated in connection with side marker lights (120) of the vehicle (100). ([Par. 0039], “Pressure sensor related electrical circuitry 134 connects at least one of battery 30 (FIG. 1A) of the tow vehicle and the emergency source of electric power 102 to at least one item of the electrical safety apparatus, such as brake light 22, running light 24, and side marker lights 26 (FIG. 1A). The pressure sensor 130 is arranged to open the pressure sensor related electrical circuitry 134 when pressure in the pneumatic brake operating system falls below a predetermined pressure threshold. The pressure sensor related electrical circuitry 134 is arranged in parallel to the safety circuitry, the latter including electrical conductors shown in FIG. 2A not called out as pressure sensor related electrical circuitry134.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Trett0 to incorporate the teaching of McCollum. The modification would have been obvious because by integrating the sensor to be in connection with side marker, it allows the sensor to be connected to an emergency source of electric power to maintain its operation in case of power shortage. 

Regarding to claim 21, Trett0 teaches the system of claim 13.
Trett0 teaches to have multiple of sensors to be arranged inside chassis parts to detect any impact on the chassis parts as described in claim 13 above, but does not explicitly disclose wherein the sensor devices (10) are integrated in connection with side marker lights (120) of the vehicle (100).
	
However, McCollum teaches wherein the sensor devices (10) are integrated in connection with side marker lights (120) of the vehicle (100). ([Par. 0039], “Pressure sensor related electrical circuitry 134 connects at least one of battery 30 (FIG. 1A) of the tow vehicle and the emergency source of electric power 102 to at least one item of the electrical safety apparatus, such as brake light 22, running light 24, and side marker lights 26 (FIG. 1A). The pressure sensor 130 is arranged to open the pressure sensor related electrical circuitry 134 when pressure in the pneumatic brake operating system falls below a predetermined pressure threshold. The pressure sensor related electrical circuitry 134 is arranged in parallel to the safety circuitry, the latter including electrical conductors shown in FIG. 2A not called out as pressure sensor related electrical circuitry134.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Trett0 to incorporate the teaching of McCollum. The modification would have been obvious because by integrating the sensor to be in connection with side marker, it allows the sensor to be connected to an emergency source of electric power to maintain its operation in case of power shortage. 

Regarding to claim 29, the combination of Trett0 and McCollum teaches the system of claim 14.
Trett0 further teaches wherein the sensor device (10) comprises at least one energy storage unit (60) and at least one energy harvester (70) providing power to charge the at least one energy storage unit (60) powering the sensor device (10). ([Page 4, line 1 – 6, highlighted], “The sensor device may be in a form that is easy to retrofit, or they may even be preinstalled in chassis part from vendor before vehicle assembly. Several options for powering the sensor device may be provided by the invention, although it is foreseen that energy is provided by a preinstalled long life battery. The fact that there is required very little energy for standby operation, the sensor device may operate for years without the need for battery replacement, typically 3 - 5 years. It is also possible to combine battery operation with passive circuits being powered by the signals received from a central unit. A combination of battery, signal power and external power supply may be used as sole power source or in any combination.” This is interpreted as the sensor control device could charge the battery via a passive circuit being powered by the signal received from a central unit, thereby continuously powering associated sensors. The “battery” reads on the “energy storage unit” and the “passive circuit” reads on “energy harvester”)
(Note: see claim 14 above for motivation to combine)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Trett0 in view of Kent, Joel C. (Publication No. US 20120166145 A1; hereafter Kent).
Regarding to claim 15, Trett0 teaches the system of claim 11.
Trett0 teaches to have multiple sensors to be arranged inside chassis parts to detect any impact on the chassis parts as described in claim 11 above, but does not explicitly disclose wherein the sensor control device (30) is provided with one or more of means and software for locating the position of the damage based on information from acoustic sensors (22) from several sensor devices (10).

However, Kent teaches wherein the sensor control device (30) is provided with one or more of means and software for locating the position of the damage based on information from acoustic sensors (22) from several sensor devices (10). ([Par. 0003], “Methods to determine the location of an impact on a surface of an object based on analyzing acoustic signals are already known in the art. This kind of technology is based on measuring the acoustic signal using one or more sensors to obtain an acoustic signature of the impact and to compare the signature with a predetermined set of acoustic signatures, wherein each predetermined acoustic signature is representative for a given location of the haptic or tactile interface. The location of the impact is then identified based on the similarity of its acoustic signature with one of the predetermined acoustic signatures.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Trett0 to incorporate the teaching of Kent. The modification would have been obvious because by tracking the location of the damage based on vibration data, it allows operator to be able to locate and analyze the progression of the damage.

Claims 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trett0 in view of Trenholm et al. (Publication No. US 20160034809 A1; hereafter Trenholm).
Regarding to claim 16, Trett0 teaches the system of claim 11.
Trett0 does not explicitly disclose a data processing device (300) having a data extraction module (301) for extracting sensor data from the external cloud or local server (200), and further including one or more of means and software (302) for digital filtering and machine learning of the extracted sensor data, and a storage module (303) for storing processed data to the external cloud-based or local server (200). 

However, Trenholm teaches further comprising a data processing device (300) having a data extraction module (301) for extracting sensor data from the external cloud or local server (200), and further including one or more of means and software (302) for digital filtering and machine learning of the extracted sensor data, and a storage module (303) for storing processed data to the external cloud-based or local server (200). (Par. 0114], “Feature vectors may thus be computed locally or raw data maybe transferred to the cloud prior for computing of feature vectors. Training data may in some instances be collected from local inspection stations or may be collected from cloud storage. Once a model is trained, the classification model may be encrypted, compressed, logged for auditing, anonymized and/or associated with a jurisdictional identifier before transfer to/from the cloud. In unsupervised learning, raw data will be used to train models with little to no human intervention. In supervised learning, users may manually select feature sets to be used in the training process.” [Par. 0115], “At block1202 raw data is collected from peripherals and any connected sensors. At blocks 1204 and 1205, raw data may be processed for feature extraction locally or sent for feature extraction to a cloud engine. At block 1206, interface module 240 may anonymize, encrypt, compress data and/or apply jurisdictional identifiers before transferring data to the engine. At block 1208 the data is transferred to the engine. At block 1210 the data is used as training data for training a model in a training mode 402. At block 1212a trained model is sent back to the specialized facility 244 for use, and particularly for use at the station 238.”; [Par. 0059], “servers 112 can comprise any platform capable of processing, transmitting, receiving, and storing data. In a present embodiment, servers 112 are servers configured to provide network based applications and/or virtualization services. Optionally, servers 112 may be hardware based servers or virtualized servers. Servers 112 can be based on any desired server-type computing environment including appropriate configurations of one or more central processing units (CPUs)configured to control and interact with non-transitory computer readable media in the form of computer memory or a storage device. Computer memory or storage device can include volatile memory such as Random Access Memory (RAM), and non-volatile memory such as hard disk drives or FLASH drives, or a Redundant Array of Inexpensive Disks (RAID) or cloud-based storage.”; [Par. 0072], “Feature extraction includes low and high level techniques: edge detection, thresholding, high/low pass filtering, transforms [e.g. principal component analysis (PCA), independent component analysis ICA, fast fourier transform FFT, wavelet transform], template matching, segmentation, clustering, dimensionality reduction and the like.”  This is interpreted as the sensor data could be send to the cloud for feature extraction. The data can be fed to machine learning to train extracting feature from the collected sensor data. The extracted feature data could be stored in a cloud-based storage.” 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Trett0 to incorporate the teaching of Trenholm. The modification would have been obvious because by extracting the sensor data being sent to the server, it allows to filter features that are interested for processing.

Regarding to claim 20, the combination of Trett0 and Trenholm teaches the system of claim 16.
Trenholm further teaches wherein the data processing device (300) with one or more of means and software (302) for machine learning is arranged to process the extracted sensor data to find patterns, trends and relationships. 
([Par. 0072], “for sensor data processed by compute-intensive and/or iterative data-presentation or training-based methods such as neural networks, alternating optimization (clustering),or self-organizing maps (Kohonen SOM), features may be computed locally in the factory and transferred to the cloud engine in order to train a classifier model. Pre-processing may include feature extraction at the site level (optionally, once data is normalized), carried out with feature extraction techniques by a classification model, such as by a scene parser, as described in more detail below. While the term “scene parsing” implies a labelled segmentation of a visual scene, its use in this document is both literal (for optical sensing data) and metaphorical (for non-optical sensing data). In both cases it conveys the sense of isolating valuable information content, which is determinative in reaching the desired system state or behaviour, from background or noise, which can be and should be ignored in any decision making process. Thus optical and/or non-optical sensing methods are used to collect data and subsequent compute-intensive preprocessing, feature derivation and classification activities are integrated into a decision making and actuator/effector system. Feature extraction includes low and high level techniques: edge detection, thresholding, high/low pass filtering, transforms [e.g. principal component analysis (PCA), independent component analysis ICA, fast fourier transform FFT, wavelet transform], template matching, segmentation, clustering, dimensionality reduction and the like. Feature extraction at the site level may minimize data transfer to the engine. Immediate inspection of computed features at the sensor before transfer may also identify the data as duplicate, irrelevant or otherwise not needing to be transferred. This can happen if the training data set already has sufficient number of training samples of that type. An example is in anomaly detection where the sensor and its feature-extractor are tuned to be highly sensitive and specific to a signature range of feature values. If the sample does not have feature values in this range or matching predefined attributes, the data is discarded and possibly a counter incremented for monitoring the number of normals in the sampled population.”

Par. 0115], “At block1202 raw data is collected from peripherals and any connected sensors. At blocks 1204 and 1205, raw data may be processed for feature extraction locally or sent for feature extraction to a cloud engine. At block 1206, interface module 240 may anonymize, encrypt, compress data and/or apply jurisdictional identifiers before transferring data to the engine. At block 1208 the data is transferred to the engine. At block 1210 the data is used as training data for training a model in a training mode 402. At block 1212a trained model is sent back to the specialized facility 244 for use, and particularly for use at the station 238.”;

This is interpreted as the raw sensor data can be fed to train a machine learning model for feature extraction comprising edge detection, thresholding, clustering, template matching, high/low pass filtering and dimensionality reduction that can determine trend, relationship, pattern among the sensor data and to remove any duplicated or unrelated data. The data can be extracted locally or be transferred to a server for data extraction.)

(Note: see claim 16 above for motivation to combine)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Trett0 and Trenholm in view of Mayer, Frank S. (Publication No. US 20110130905 A1; hereafter Mayer).
Regarding to claim 17, the combination of Trett0 and Trenholm teaches the system of claim 16.
The combination of Trett0 and Trenholm teaches extracting sensor data being sent to a server as described in claim 16 above, but does not explicitly disclose an operational device (400) having a data extraction module (401) for extracting sensor data and processed data from the data processing device (300), wherein the operational device (400) further comprises a presentation module (402) provided with one or more of means and software for presentation of relevant information, and report modules (403a, 403b) for distributing information to relevant receiver platforms (405, 406, 407).

However, Mayer teaches The system for detecting vehicle body damage according to claim 16, further comprising an operational device (400) having a data extraction module (401) for extracting sensor data and processed data from the data processing device (300), wherein the operational device (400) further comprises a presentation module (402) provided with one or more of means and software for presentation of relevant information, and report modules (403a, 403b) for distributing information to relevant receiver platforms (405, 406, 407). 
([Par. 0011], “a computer implemented method of remotely monitoring the status and performing diagnostics on a plurality of vehicles is provided, which comprises communicating collected vehicle status information from a plurality remote diagnostic units (RDUs) in active vehicles to a central monitoring station, the step of communicating collected vehicle information from each vehicle comprising collecting component and sensor data from a plurality of components in the vehicle at the RDU in the vehicle and transmitting the data from the RDU to the central monitoring station in first status messages comprising a first group of vehicle information items and second status messages comprising a second, larger group of vehicle information items, displaying a list comprising identifiers for at least some active or online vehicles along with at least some of the first group of information items on a user interface and displaying at least some of the second group of information items for one of the active vehicles on the user interface.”

[Par. 0013 - 0024], “the RDU detecting failures or faults may be configured to send a failure/fault message to the central processing station, to increase the data transmission rate or increase an information sampling rate for the detected failed or faulty vehicle component, and/or actively request additional status information from the component via a controller communication link. The central processing station may be programmed to switch automatically to display more detailed information from the second status messages on the failed/faulty vehicle as the selected vehicle on the user interface or GUI…. The reported information may be processed at the remote server and may be fed back to the vehicle to determine additional information, to provide feedback of processed information or calculated information to the vehicle, or to trigger a command to be issued. For example, the system may receive an odometer reading as part of the vehicle information, compare it to the mileage on the vehicle's route (e.g. a bus route), and send an appropriate message to the driver if there is an inconsistency between the odometer reading and the expected mileage. Fuel economy data may also be used to adjust or reconfigure the vehicle's engine automatically if there is an inconsistency from what is expected.”

[Par. 0026], “The monitoring station or remote server in one embodiment basically comprises an RDU communication module configured to communicate with all currently active vehicle RDUs, a control module configured to control the communication module to send command messages to selected RDUs and to receive vehicle status messages from all currently active RDUs, a data storage module to store vehicle status information, and a client communication module configured to send predetermined first and second vehicle status messages to one or more user or client devices. The first messages may contain all of the information received in the first status messages from the vehicles, or only selected information from the first status messages. The information in the first status messages may comprise user selected information items which may be different for different user devices. A graphical user interface (GUI), module at the remote server or user device is configured to display a selected subset of status information for at least some currently active vehicles retrieved from the first status messages and to display a larger amount of information from the second status messages of one vehicle. The vehicle RDU or the remote server may include a failure detection or diagnostic module which monitors data received from currently active vehicles to detect failures or faults in any vehicle components.”)

[Par. 0121], “This is also useful when the central monitoring station 30 serves multiple users that are not authorized to monitor each other's fleets. Accordingly, the RDS server 30 filters incoming full data messages M1 from each user-selected vehicle and directs them to the appropriate user devices (step 87). In the latter case, where not all users are authorized the same access, security measures may be included to limit/filter vehicle data that is not authorized to be used by a particular user.”

This is interpreted as sensor data associated with fault or failure can be transmitted to a remote server where data can be processed and stores in data storage of the remote server. The remotes server then filters the received data and processed data to generate a report that can be fed back to the vehicle to notify vehicle status or to acquire additional information.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Trett0 and Trenholm to incorporate the teaching of Mayer. The modification would have been obvious because extracting sensor data and generating a report associated with detected fault to be sent to relevant entities, it allows the relevant entities to acknowledge status of the damage. From that, the entities could have solution to minimize impact of the damage. 
	
Claims 18, 24, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Trett0 in view of Whitlock, Roderick (Publication No. US 20110248841 A1; hereafter Whitlock).
Regarding to claim 18, Trett0 teaches system of claim 11.
Trett0 further teaches to wherein the sensor control device (30) includes one or more of means and software for storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25). ([Page 4, line 1 – 6, highlighted], “The sensor device may be in a form that is easy to retrofit, or they may even be preinstalled in chassis part from vendor before vehicle assembly. Several options for powering the sensor device may be provided by the invention, although it is foreseen that energy is provided by a preinstalled long life battery. The fact that there is required very little energy for standby operation, the sensor device may operate for years without the need for battery replacement, typically 3 - 5 years. It is also possible to combine battery operation with passive circuits being powered by the signals received from a central unit. A combination of battery, signal power and external power supply may be used as sole power source or in any combination.” This is interpreted as the sensor control device could charge the battery via a passive circuit being powered by the signal received from a central unit, thereby powering associated sensors.)
	
	Trett0 teaches the sensor control device could store energy in a power storage as described above but does not explicitly disclose to filtering transient noise from a power supply (130) of a vehicle.

	However, Whitlock teaches to filtering transient noise from a power supply (130) of a vehicle ([Par. 0004], “there is provided a system for detecting an operating state of a vehicle engine, the system comprising: an input for coupling in a signal from a power line of a vehicle; means to filter out relatively high frequency transient noise components of a signal received from the power line; a first detector for receiving the filtered signal and detecting when transient noise associated with the power line rises above a first threshold and generating a first detection signal in response thereto; a second detector for receiving the filtered signal and detecting when the transient noise falls below a second threshold, which is lower than the first threshold, and generating a second detection signal in response thereto; and means for generating a first output signal in response to the first detection signal and a second output signal in response to the second detection signal.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Trett0 to incorporate the teaching of Whitlock. The modification would have been obvious because by filtering transient noise from power line, it allows to provide a more stable power line that are suitable for certain components. 

Regarding to claim 24, Trett0 teaches the system of claim 13.
Claim 24 discloses limitations of a system that are similar to the limitations of claim 18, therefore claim 24 is rejected under 35 USC § 103 for the same reason and same motivation to combine as described in claim 18 above.

Regarding to claim 30, the combination of Trett0 and Whitlock teaches the system of claim 18.
Trett0 further teaches wherein the sensor device (10) comprises at least one energy storage unit (60) and at least one energy harvester (70) providing power to charge the at least one energy storage unit (60) powering the sensor device (10). ([Page 4, line 1 – 6, highlighted], “The sensor device may be in a form that is easy to retrofit, or they may even be preinstalled in chassis part from vendor before vehicle assembly. Several options for powering the sensor device may be provided by the invention, although it is foreseen that energy is provided by a preinstalled long life battery. The fact that there is required very little energy for standby operation, the sensor device may operate for years without the need for battery replacement, typically 3 - 5 years. It is also possible to combine battery operation with passive circuits being powered by the signals received from a central unit. A combination of battery, signal power and external power supply may be used as sole power source or in any combination.” This is interpreted as the sensor control device could charge the battery via a passive circuit being powered by the signal received from a central unit, thereby continuously powering associated sensors. The “battery” reads on the “energy storage unit” and the “passive circuit” reads on “energy harvester”)
(Note: see claim 18 above for motivation to combine)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Trett0 and McCollum in further view of Trenholm.
Regarding to claim 22, the combination of Trett0 and McCollum teaches the system of claim 14.
The combination of Trett0 and McCollum does not explicitly disclose a data processing device (300) having a data extraction module (301) for extracting sensor data from the external cloud or local server (200), and further including one or more of means and software (302) for digital filtering and machine learning of the extracted sensor data, and a storage module (303) for storing processed data to the external cloud-based or local server (200). 

However, Trenholm teaches further comprising a data processing device (300) having a data extraction module (301) for extracting sensor data from the external cloud or local server (200), and further including one or more of means and software (302) for digital filtering and machine learning of the extracted sensor data, and a storage module (303) for storing processed data to the external cloud-based or local server (200). (Par. 0114], “Feature vectors may thus be computed locally or raw data maybe transferred to the cloud prior for computing of feature vectors. Training data may in some instances be collected from local inspection stations or may be collected from cloud storage. Once a model is trained, the classification model may be encrypted, compressed, logged for auditing, anonymized and/or associated with a jurisdictional identifier before transfer to/from the cloud. In unsupervised learning, raw data will be used to train models with little to no human intervention. In supervised learning, users may manually select feature sets to be used in the training process.” [Par. 0115], “At block1202 raw data is collected from peripherals and any connected sensors. At blocks 1204 and 1205, raw data may be processed for feature extraction locally or sent for feature extraction to a cloud engine. At block 1206, interface module 240 may anonymize, encrypt, compress data and/or apply jurisdictional identifiers before transferring data to the engine. At block 1208 the data is transferred to the engine. At block 1210 the data is used as training data for training a model in a training mode 402. At block 1212a trained model is sent back to the specialized facility 244 for use, and particularly for use at the station 238.”; [Par. 0059], “servers 112 can comprise any platform capable of processing, transmitting, receiving, and storing data. In a present embodiment, servers 112 are servers configured to provide network based applications and/or virtualization services. Optionally, servers 112 may be hardware based servers or virtualized servers. Servers 112 can be based on any desired server-type computing environment including appropriate configurations of one or more central processing units (CPUs)configured to control and interact with non-transitory computer readable media in the form of computer memory or a storage device. Computer memory or storage device can include volatile memory such as Random Access Memory (RAM), and non-volatile memory such as hard disk drives or FLASH drives, or a Redundant Array of Inexpensive Disks (RAID) or cloud-based storage.”; [Par. 0072], “Feature extraction includes low and high level techniques: edge detection, thresholding, high/low pass filtering, transforms [e.g. principal component analysis (PCA), independent component analysis ICA, fast fourier transform FFT, wavelet transform], template matching, segmentation, clustering, dimensionality reduction and the like.”  This is interpreted as the sensor data could be send to the cloud for feature extraction. The data can be fed to machine learning to train extracting feature from the collected sensor data. The extracted feature data could be stored in a cloud-based storage.” 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Trett0 and McCollum to incorporate the teaching of Trenholm. The modification would have been obvious because by extracting the sensor data being sent to the server, it allows to filter features that are interested for processing.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Trett0 and Kent in further view of Trenholm.
Regarding to claim 23, the combination of Trett0 and Kent teaches the system of claim 15.
The combination of Trett0 and Kent does not explicitly disclose a data processing device (300) having a data extraction module (301) for extracting sensor data from the external cloud or local server (200), and further including one or more of means and software (302) for digital filtering and machine learning of the extracted sensor data, and a storage module (303) for storing processed data to the external cloud-based or local server (200). 

However, Trenholm teaches further comprising a data processing device (300) having a data extraction module (301) for extracting sensor data from the external cloud or local server (200), and further including one or more of means and software (302) for digital filtering and machine learning of the extracted sensor data, and a storage module (303) for storing processed data to the external cloud-based or local server (200). (Par. 0114], “Feature vectors may thus be computed locally or raw data maybe transferred to the cloud prior for computing of feature vectors. Training data may in some instances be collected from local inspection stations or may be collected from cloud storage. Once a model is trained, the classification model may be encrypted, compressed, logged for auditing, anonymized and/or associated with a jurisdictional identifier before transfer to/from the cloud. In unsupervised learning, raw data will be used to train models with little to no human intervention. In supervised learning, users may manually select feature sets to be used in the training process.” [Par. 0115], “At block1202 raw data is collected from peripherals and any connected sensors. At blocks 1204 and 1205, raw data may be processed for feature extraction locally or sent for feature extraction to a cloud engine. At block 1206, interface module 240 may anonymize, encrypt, compress data and/or apply jurisdictional identifiers before transferring data to the engine. At block 1208 the data is transferred to the engine. At block 1210 the data is used as training data for training a model in a training mode 402. At block 1212a trained model is sent back to the specialized facility 244 for use, and particularly for use at the station 238.”; [Par. 0059], “servers 112 can comprise any platform capable of processing, transmitting, receiving, and storing data. In a present embodiment, servers 112 are servers configured to provide network based applications and/or virtualization services. Optionally, servers 112 may be hardware based servers or virtualized servers. Servers 112 can be based on any desired server-type computing environment including appropriate configurations of one or more central processing units (CPUs)configured to control and interact with non-transitory computer readable media in the form of computer memory or a storage device. Computer memory or storage device can include volatile memory such as Random Access Memory (RAM), and non-volatile memory such as hard disk drives or FLASH drives, or a Redundant Array of Inexpensive Disks (RAID) or cloud-based storage.”; [Par. 0072], “Feature extraction includes low and high level techniques: edge detection, thresholding, high/low pass filtering, transforms [e.g. principal component analysis (PCA), independent component analysis ICA, fast fourier transform FFT, wavelet transform], template matching, segmentation, clustering, dimensionality reduction and the like.”  This is interpreted as the sensor data could be send to the cloud for feature extraction. The data can be fed to machine learning to train extracting feature from the collected sensor data. The extracted feature data could be stored in a cloud-based storage.” 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Trett0 and Kent to incorporate the teaching of Trenholm. The modification would have been obvious because by extracting the sensor data being sent to the server, it allows to filter features that are interested for processing.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Trett0 and McCollum in further view of Whitlock.
Regarding to claim 25, the combination of Trett0 and McCollum teaches the system of claim 14.
Trett0 further teaches wherein the sensor control device (30) includes one or more of means and software for storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25). ([Page 4, line 1 – 6, highlighted], “The sensor device may be in a form that is easy to retrofit, or they may even be preinstalled in chassis part from vendor before vehicle assembly. Several options for powering the sensor device may be provided by the invention, although it is foreseen that energy is provided by a preinstalled long life battery. The fact that there is required very little energy for standby operation, the sensor device may operate for years without the need for battery replacement, typically 3 - 5 years. It is also possible to combine battery operation with passive circuits being powered by the signals received from a central unit. A combination of battery, signal power and external power supply may be used as sole power source or in any combination.” This is interpreted as the sensor control device could charge the battery via a passive circuit being powered by the signal received from a central unit, thereby powering associated sensors.)

The combination of Trett0 and McCollum teaches the sensor control device could store energy in a power storage as described above but does not explicitly disclose to filtering transient noise from a power supply (130) of a vehicle.

However, Whitlock teaches to filtering transient noise from a power supply (130) of a vehicle ([Par. 0004], “there is provided a system for detecting an operating state of a vehicle engine, the system comprising: an input for coupling in a signal from a power line of a vehicle; means to filter out relatively high frequency transient noise components of a signal received from the power line; a first detector for receiving the filtered signal and detecting when transient noise associated with the power line rises above a first threshold and generating a first detection signal in response thereto; a second detector for receiving the filtered signal and detecting when the transient noise falls below a second threshold, which is lower than the first threshold, and generating a second detection signal in response thereto; and means for generating a first output signal in response to the first detection signal and a second output signal in response to the second detection signal.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Trett0 and McCollum to incorporate the teaching of Whitlock. The modification would have been obvious because by filtering transient noise from power line, it allows to provide a more stable power line that are suitable for certain components. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Trett0 and Kent in further view of Whitlock.
Regarding to claim 26, the combination of Trett0 and Kent teaches the system of claim 15.
Trett0 further teaches wherein the sensor control device (30) includes one or more of means and software for storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25). ([Page 4, line 1 – 6, highlighted], “The sensor device may be in a form that is easy to retrofit, or they may even be preinstalled in chassis part from vendor before vehicle assembly. Several options for powering the sensor device may be provided by the invention, although it is foreseen that energy is provided by a preinstalled long life battery. The fact that there is required very little energy for standby operation, the sensor device may operate for years without the need for battery replacement, typically 3 - 5 years. It is also possible to combine battery operation with passive circuits being powered by the signals received from a central unit. A combination of battery, signal power and external power supply may be used as sole power source or in any combination.” This is interpreted as the sensor control device could charge the battery via a passive circuit being powered by the signal received from a central unit, thereby powering associated sensors.)

The combination of Trett0 and Kent teaches the sensor control device could store energy in a power storage as described above but does not explicitly disclose to filtering transient noise from a power supply (130) of a vehicle.

However, Whitlock teaches to filtering transient noise from a power supply (130) of a vehicle ([Par. 0004], “there is provided a system for detecting an operating state of a vehicle engine, the system comprising: an input for coupling in a signal from a power line of a vehicle; means to filter out relatively high frequency transient noise components of a signal received from the power line; a first detector for receiving the filtered signal and detecting when transient noise associated with the power line rises above a first threshold and generating a first detection signal in response thereto; a second detector for receiving the filtered signal and detecting when the transient noise falls below a second threshold, which is lower than the first threshold, and generating a second detection signal in response thereto; and means for generating a first output signal in response to the first detection signal and a second output signal in response to the second detection signal.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Trett0 and Kent to incorporate the teaching of Whitlock. The modification would have been obvious because by filtering transient noise from power line, it allows to provide a more stable power line that are suitable for certain components. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Trett0 and Trenholm in further view of Whitlock.
Regarding to claim 27, the combination of Trett0 and Trenholm teaches the system of claim 16.
Trett0 further teaches wherein the sensor control device (30) includes one or more of means and software for storing power in an energy storage unit (60) to operate the associated sensor(s) (21, 22, 23, 24, 25). ([Page 4, line 1 – 6, highlighted], “The sensor device may be in a form that is easy to retrofit, or they may even be preinstalled in chassis part from vendor before vehicle assembly. Several options for powering the sensor device may be provided by the invention, although it is foreseen that energy is provided by a preinstalled long life battery. The fact that there is required very little energy for standby operation, the sensor device may operate for years without the need for battery replacement, typically 3 - 5 years. It is also possible to combine battery operation with passive circuits being powered by the signals received from a central unit. A combination of battery, signal power and external power supply may be used as sole power source or in any combination.” This is interpreted as the sensor control device could charge the battery via a passive circuit being powered by the signal received from a central unit, thereby powering associated sensors.)

The combination of Trett0 and Kent teaches the sensor control device could store energy in a power storage as described above but does not explicitly disclose to filtering transient noise from a power supply (130) of a vehicle.

However, Whitlock teaches to filtering transient noise from a power supply (130) of a vehicle ([Par. 0004], “there is provided a system for detecting an operating state of a vehicle engine, the system comprising: an input for coupling in a signal from a power line of a vehicle; means to filter out relatively high frequency transient noise components of a signal received from the power line; a first detector for receiving the filtered signal and detecting when transient noise associated with the power line rises above a first threshold and generating a first detection signal in response thereto; a second detector for receiving the filtered signal and detecting when the transient noise falls below a second threshold, which is lower than the first threshold, and generating a second detection signal in response thereto; and means for generating a first output signal in response to the first detection signal and a second output signal in response to the second detection signal.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Trett0 and Trenholm to incorporate the teaching of Whitlock. The modification would have been obvious because by filtering transient noise from power line, it allows to provide a more stable power line that are suitable for certain components. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668